Citation Nr: 1624540	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-21 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected anxiety disorder.

2.  Entitlement to service connection for the residuals of frostbite of the right hand and thumb.

3.  Entitlement to service connection for rheumatoid arthritis.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a right ankle disability with broken blood vessel and swelling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1955, with service in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran presented sworn testimony at a regional office hearing July 2011.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




	(CONTINUED ON NEXT PAGE)


REMAND

The Board previously remanded this matter in July 2015 for further development, including obtaining outstanding VA records.  The February 2016 Supplemental Statement of the Case (SSOC) indicates that a "comprehensive" electronic review was conducted of all VA outpatient treatment records.  The Board notes that no new VA outpatient records have been associated with the claims file.  As such, remand is necessary so that this may be accomplished.  In the event that there are no new VA outpatient records to be associated with the claims file, a negative response should be provided.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.  In this regard, noting that VA records were "electronically reviewed," will not suffice.  Instead, all VA records must be associated with the electronic record.  In the event that there are no new VA outpatient records to be associated with the claims file, a negative response should be provided.

2.  After completing the above development, including any additional development that may be warranted, readjudicate the remanded issues.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a SSOC and afford them the opportunity to respond before the file is returned to the Board for further consideration.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




